Citation Nr: 1030959	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  07-07 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for post-traumatic stress disorder (PTSD), for accrued 
benefits purposes.

2.  Entitlement to service connection for the cause of the 
Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1965 to February 
1971.  He died on October [redacted], 2004.  The appellant is the 
Veteran's widow. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from August 2005 rating decisions by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), denying entitlement to service connection for the 
cause of the Veteran's death and granting entitlement to service 
connection for PTSD for accrued benefits purposes, assigning a 
disability evaluation of 10 percent.  Timely appeals were noted 
with respect to the denial of service connection for the cause of 
the Veteran's death and the assigned disability evaluation for 
PTSD.


FINDINGS OF FACT

1.  At the time of his death on October [redacted], 2004, the Veteran was 
service-connected for post-operative residuals of a right 
meniscectomy and scars on the second and third fingers of the 
left hand.  

2.  The Veteran's death certificate reflects that the primary 
cause of death was sudden death syndrome, with dementia, "HPN," 
coronary artery disease, chronic obstructive pulmonary disease, 
gastroesophageal reflux disease, and "PTSD by history" listed 
as "significant conditions contributing to death but not 
resulting in the underlying cause."  

3.  By rating decision dated August 30, 2005, service connection 
for PTSD for accrued benefits purposes was established.   

4.  A preponderance of the evidence is against a finding that 
PTSD either caused or contributed substantially or materially to 
the Veteran's death.

5.  The evidence of record at the time of the Veteran's death 
does not show that his PTSD resulted in occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
due to such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep impairment, 
and mild memory loss, or symptoms on par with such criteria.  


CONCLUSIONS OF LAW

1.  A disability incurred or aggravated in service, a disability 
that may be presumed to have been incurred in service, or a 
disability that is otherwise related to service did not cause or 
contribute substantially or materially to the cause of the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2009).

2.  The criteria for a disability rating in excess of 10 percent 
for PTSD for accrued benefits purposes have not been met.  38 
U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.130; Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated February 2005, the RO notified the 
appellant of information and evidence necessary to substantiate 
the claims; information and evidence that VA would seek to 
provide; and information and evidence that the appellant was 
expected to provide.  Because service connection for the cause of 
the Veteran's death is denied, any question as to the appropriate 
effective date is moot, and there can be no failure to notify 
prejudice to the appellant.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

During the pendency of this appeal, the U.S. Court of Appeals for 
Veterans Claims (Court) issued a decision indicating that 38 
U.S.C.A. § 5103(a) notice for a Dependency and Indemnity 
Compensation (DIC) case must include: (1) a statement of the 
conditions, if any, for which a Veteran was service-connected at 
the time of his death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The February 2005 letter did 
not comply with the directives set forth in Hupp because it did 
not include a statement indicating that the Veteran was service-
connected for residuals of a right meniscectomy and scars on the 
left second and third fingers at the time of his death.  Thus, a 
notice error occurred.

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In 
the event that a VA notice error occurs regarding the information 
or evidence necessary to substantiate a claim, VA bears the 
burden to show that the error was harmless.  However, the 
appellant bears the burden of showing harm when not notified 
whether the necessary information or evidence is expected to be 
obtained by VA or provided by the appellant.  See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009).
 
In this case, the Board finds that any defect in the February 
2005 notification letter constituted a harmless error.  The 
appellant has never asserted, or even suggested, that the 
Veteran's service-connected residuals of a right meniscectomy and 
scars on the left second and third fingers had anything to do 
with his death; and there is no suggestion in any medical record 
that either disability contributed in any way to the Veteran's 
death.  Rather, the appellant has maintained that the Veteran's 
death was the result of PTSD.  The appellant has been an active 
participant in the adjudication of the PTSD claim, and her lay 
statements have demonstrated actual knowledge of the need to 
demonstrate that a service-connected disability (namely PTSD in 
this case) contributed substantially and materially to the 
Veteran's death.  See, e.g., October 2005 lay statement.  It is 
also noted that the appellant's representative has not asserted 
that the appellant was in any way prejudiced by any notice error.  
As such, a remand for the sole purpose of curing the procedural 
Hupp defect would serve no useful purpose, and the appellant is 
not prejudiced by the decision at this juncture.  Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the appellant are to be avoided).

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  All 
identified and available post-service treatment records have been 
secured and medical opinions have been obtained in connection 
with the claims.  The appellant was also offered the opportunity 
to testify at a hearing before the Board, but she declined.  

VA has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the appellant in 
adjudicating this appeal.



Factual Background

According to records submitted by the Tuskegee (Alabama) VA 
Medical Center, the Veteran entered its long-term care facility 
in August 2003 with a "history of dementia with abnormal 
behavior."  An October 2003 neuropsychological evaluation 
described "significant progressive dementia" since 2001.  A 
brain scan showed "hypoperfusion of bilateral temporoparietal 
areas and the left hippocampus."  

On mental status examination, the Veteran reported that he could 
"not remember anything."  He could not remember his doctor's 
name or what he had had for dinner the night before.  He was 
dressed in "oddly matched clothing" and had an unsteady gait, 
constricted pupils and apparent difficulty in visual tracking.  
He had "absolutely no facial expression and it remained flat 
throughout testing."  The Veteran's speech was "clear, 
coherent, and relevant, but there was no spontaneous speech and 
his utterances were brief."  He was oriented times one; he did 
not know the date or his location.  He did know his age and birth 
date.  He could not perform serial 7s.  He could identify the 
current president but not the past president or the governor.  He 
said he followed the news, but when asked about the news, all the 
Veteran said was "Vietnam image."  He had experienced auditory 
hallucinations in the past, but did not have them at the time of 
evaluation.  He denied visual hallucinations.  There was no 
evidence of thought disorder, delusions, or "significant" 
paranoid ideation, although "he noted that at times he felt that 
people were out to get him."  

After interviewing the Veteran and conducting a series of 
neuropsychological tests, the examiner concluded that the 
etiology of the Veteran's diagnosis was not entirely clear.  
While the findings of temporoparietal and left hippocampal 
dysfunction were "suggestive of Alzheimer's type dementia," 
which was "the most likely diagnosis," the Veteran's 
constricted pupils, stooped posture, stiffness, lack of facial 
expression, flat affect and impaired gait "suggest subcortical 
involvement or significant side-effects from medication."  

VA clinical notes reflect that the Veteran developed respiratory 
distress in September 2004.  According to an October 29, 2004 
discharge summary, he was treated for "acute bronchitis 
symptoms."  The Veteran's weight and appetite had been 
decreasing for several months.  A chest X-ray of October 22, 
2004, showed a right hilar mass.  Although a CT scan was 
scheduled to determine the nature of the mass, the Veteran 
developed a low-grade fever and gurgling respirations on October 
[redacted], 2004, and was pronounced dead later that night, before the 
scan could be performed.  

Although none of the Veteran's VA treatment records contain a 
diagnosis of PTSD, on October 15, 2004, the appellant provided a 
private diagnosis of PTSD to the Veteran's VA physician, who 
added "PTSD by history" to the Veteran's problem list.  The 
Board notes that the record contains two opinions, both dated in 
July 2004, from private physicians who treated the Veteran prior 
to his admission to the VA and found that he suffered from PTSD.  

A VA medical opinion was requested in connection with the 
appellant's claim for service connection for the cause of the 
Veteran's death.  On July 1, 2005, a VA examiner found that the 
Veteran's death was "mainly because of multiple medical problems 
which consist of hypertension, coronary artery disease, chronic 
obstructive pulmonary disease," and a history of respiratory and 
possible cardiac failure in the days prior to his death.  The 
examiner found that the Veteran's PTSD was "not related" to his 
death.  He pointed out that the Veteran was suffering from 
respiratory failure at the time of his death, and that he was not 
displaying symptoms related to PTSD such as agitation, aggressive 
behavior, or suicide.  He noted that suicide was most often the 
cause of death in which PTSD was suspected. 

On July 19, 2005, a second VA examiner found that the Veteran's 
death was "not caused by or a result of PTSD, but rather was due 
to respiratory and cardiac problems."  Neither examination 
report commented on the degree of occupational and social 
impairment caused by the Veteran's PTSD.  

Service Connection for the Cause of the Veteran's Death

DIC may be awarded to a surviving spouse upon the service-
connected death of the Veteran, with service connection 
determined according to the standards applicable to disability 
compensation.  38 C.F.R. § 3.5(a).  

A claimant seeking DIC benefits must establish that a disability 
of service origin caused, hastened, or substantially and 
materially contributed to the Veteran's death.  See 38 U.S.C.A. § 
1310(b); 38 C.F.R. § 3.312.  The death of a Veteran will be 
considered to have been due to a service-connected disability 
where the evidence establishes that such disability was either 
the principal or contributory cause of death.  See 38 C.F.R. § 
3.312.  

Service connection for the cause of a Veteran's death may also be 
demonstrated by showing that the Veteran's death was caused by a 
disability for which service connection had been established at 
the time of death or for which service connection could have been 
established.  A service-connected disability is one that was 
incurred in or aggravated during active service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related to 
the principal cause.  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312(c).  

The Veteran's death certificate lists "sudden death syndrome" 
as the primary cause of his death.  The appellant does not 
contend, and indeed the record does not reflect, that sudden 
death syndrome is directly related to the Veteran's service.  
Instead, she contends that the Veteran's PTSD symptomatology 
substantially and materially contributed to the sudden death 
syndrome which caused the Veteran's death on October [redacted], 2004. 

In support of her claim, the appellant points to the severe 
neuropsychological symptoms which necessitated the Veteran's 
admission to a VA long-term care facility in the year prior to 
his death.  She contends that the Veteran's symptoms were caused 
primarily by PTSD.  She has also pointed out the notation of 
"PTSD by history" on the Veteran's master problem list at the 
Tuskegee VAMC as evidence that PTSD contributed substantially and 
materially to the Veteran's death.    

On review of the record, including the Tuskegee VAMC records, the 
private medical opinions diagnosing PTSD, the lay assertions of 
the appellant, and the July 2005 VA medical opinions, the Board 
finds that the Veteran's service-connected PTSD did not 
contribute substantially or materially to his death.  During the 
Veteran's long psychiatric hospitalization, PTSD was not 
diagnosed, and the diagnosis of PTSD was only added to his master 
problem list upon the appellant's request.  An October 2003 
neuropsychological consult found brain abnormalities on brain 
scan consistent with a diagnosis of Alzheimer's disease.  There 
was no mention of PTSD.  The two private opinions diagnosing PTSD 
were submitted prior to the Veteran's death, and thus have no 
bearing on whether or not the disorder substantially and 
materially contributed to his death.  

Although PTSD "by history" was listed on the Veteran's death 
certificate, there were several other comorbid disorders 
contributing to his death, including sudden death syndrome, 
dementia, "HPN," coronary artery disease, chronic obstructive 
pulmonary disease, and gastroesophageal reflux disease.  
Moreover, it is also not clear from the death certificate that 
PTSD "substantially and materially" contributed to the 
Veteran's death.  It is not sufficient to show that PTSD casually 
shared in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c).  

The notation of PTSD on the Veteran's amended death certificate, 
without some explanation of how it contributed to the Veteran's 
death, is of limited probative value, since there is no 
suggestion that PTSD was implicated in the Veteran's death in the 
terminal hospital records.  Rather, the discharge summary 
completed two days after the Veteran's death indicated that the 
Veteran's cognitive function was grossly impaired due to his 
dementia, but his physical functioning was good until he began 
developing respiratory problems.  The Veteran was treated for 
acute bronchitis symptoms and was scheduled for a CT scan of his 
chest to examine the mass in his chest, but he passed away that 
night.  As such, there is no indication in the discharge summary 
to suggest that PTSD in any way contributed to the Veteran's 
death.

The July 1, 2005 examiner pointed out that apart from the 
comorbid disorders which contributed to the Veteran's death, the 
Veteran had developed severe respiratory distress in the days 
prior to his death.  He did not show any agitation, violence or 
suicidal tendencies in the days prior to his death, which, 
according to the examiner, is a hallmark of PTSD-related death.  
The examiner is a medical professional and competent to render an 
opinion in this matter and the opinion was reasonably based on a 
review of the claims folder.  Thus, the Board finds that the July 
1, 2005 examination report is of significant probative value 
here.  
The July 19, 2005 finding that the Veteran's PTSD was not 
responsible for his death was also probative in that the examiner 
found that the Veteran's non PTSD health problems such as 
respiratory and heart conditions that were present at the time of 
his death.

In adjudicating this claim, the Board must assess the competence 
and credibility of the lay evidence submitted by the appellant as 
to the cause of the Veteran's death.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 
(2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994), emphasized that lay testimony is competent if it is 
limited to matters that the witness has actually observed and is 
within the realm of the witnesses personal knowledge; see also 
38 C.F.R. § 3.159(a)(2) (noting competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to weigh and assess the 
evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).

In this capacity, the Board finds the appellant is competent to 
testify as to her observations of the Veteran's dementia, violent 
outbursts and irritability.  Layno; 38 C.F.R. § 3.159(a)(2).  
However, she is not competent to diagnose any medical disorder or 
render an opinion as to the cause of the Veteran's death (i.e., 
that the Veteran's cause of death was due to his service-
connected PTSD) because she does not have the requisite medical 
expertise.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

Regardless, even if the appellant is considered competent, she 
has not provided a medical basis for concluding that the 
Veteran's PTSD caused his death.  In her notice of disagreement, 
the appellant suggested that the fact PTSD was listed on the 
death certificate should have been enough to warrant a grant of 
service connection.  However, being listed on the death 
certificate alone is insufficient.  Rather, the Veteran's PTSD 
must have "substantially and materially" contributed to his 
death.  Unfortunately, as described above, the evidence does not 
show that the Veteran's PTSD had such an impact on his death.

The Board is charged with weighing the positive and negative 
evidence, resolving doubt in a claimant's favor when the evidence 
is in equipoise.  Considering the overall evidence, including the 
records of the Veteran's final illness and his death certificate, 
the VA medical opinions and the lay evidence presented by the 
appellant, the Board finds that the negative evidence is more 
persuasive and of greater probative value.  

In sum, the Board finds that the probative evidence of record 
does not show that a service-connected disability caused or 
substantially contributed to the Veteran's death.  As the 
preponderance of the evidence is against the appellant's claim, 
the reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b).  Therefore, the claim is denied. 

Entitlement to an Initial Disability Rating in Excess of 10 
Percent for PTSD, for Accrued Benefits Purposes

The law and regulations governing claims for accrued benefits, as 
applicable to this case, state that, upon the death of a Veteran, 
his or her lawful surviving spouse may be paid periodic monetary 
benefits to which he or she was entitled at the time of death, 
and which were due and unpaid for a period not to exceed two 
years, based on existing rating decisions or other evidence that 
was on file when the Veteran died.  38 U.S.C.A. § 5121 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.1000 (2007).  In Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) concluded that 
for a surviving spouse to be entitled to accrued benefits, "the 
veteran must have had a claim pending at the time of his death 
for such benefits or else be entitled to them under an existing 
rating or decision."  The Federal Circuit noted that this 
conclusion comported with the decision in Zevalkink v. Brown, 102 
F.3d 1236 (Fed Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
Veteran's accrued benefits claim is that, without the Veteran 
having a claim pending at time of death, the surviving spouse has 
no claim upon which to derive his or her own application.  Id. at 
1300.  Additionally, while a survivor is limited to accrued 
benefits for a maximum two-year period, this two year period of 
accrued benefits may occur at any time during the Veteran's 
appeal.  See Terry v. Principi, 367 F.3d 1291 (Fed. Cir. 2004).  
It is not limited to the two years immediately prior to his 
death.

An application for accrued benefits must be filed within one year 
after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c); 38 C.F.R. § 3.152(b).  
Applicable law and VA regulations, however, further stipulate 
that for claims filed for death benefits, a specific claim in the 
form prescribed by the Secretary must be filed in order for death 
benefits to be paid to any individual under the laws administered 
by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.152(a).

The appellant filed a timely claim for accrued benefits.  Thus, 
the Board must adjudicate the issues pending at the time of the 
Veteran's death for the purpose of accrued benefits; however, the 
applicable regulation permits the Board to address only the 
evidence of record that was associated with his claims folder at 
the time of his death.  See 38 C.F.R. § 3.1000(a).

The Board notes that effective November 27, 2002, 38 C.F.R. § 
3.1000 (pertaining to accrued benefits claims) was amended to 
clarify the terms "evidence in the file at date of death" and 
"evidence necessary to complete the application".  See 67 Fed. 
Reg. 65707-708 (Oct. 28, 2002).  The term was clarified to 
indicate that "evidence in the file at date of death" means 
evidence in VA's possession on or before the date of the 
beneficiary's death, even if such evidence was not physically 
located in the VA claims folder on or before the date of death.  
In this case, however, all VA treatment records up to the date of 
the Veteran's death were obtained and are in the file.

In this case, the Board has determined that the appellant filed a 
timely claim for accrued benefits and that a claim for service 
connection for PTSD was pending and unadjudicated at the time of 
the Veteran's death.  Service connection for PTSD for accrued 
benefits purposes was granted by rating decision dated in August 
2005, and a disability evaluation of 10 percent was assigned.  
The appellant filed a timely appeal with respect to the assigned 
rating, pointing to the Veteran's erratic behavior as evidence 
that his PTSD symptomatology was more disabling than contemplated 
by the criteria for a 10 percent disability evaluation.  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2007).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court held that an appellant need only demonstrate that there is 
an "approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear that 
to deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the Veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where, as here, the question 
for consideration is propriety of the initial evaluations 
assigned, evaluation of the medical evidence since the grant of 
service connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson, 12 Vet. App. at 
126.   

In reviewing the evidence, the Board has considered whether the 
Veteran was entitled to higher evaluations for separate periods 
based on the facts found during the appeal period.  See Hart v. 
Mansfield, supra.  However, because the Veteran's symptoms 
remained relatively stable throughout the appellate period, 
staged ratings are not appropriate. 

Under the General Rating Formula for Mental Disorders, a 10 
percent rating is assigned where there is occupational and social 
impairment due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only during 
periods of significant stress; or, symptoms controlled by 
continuous medication.  38 C.F.R. 4.130, DC 9411.  

A 30 percent rating is assigned where there is occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  Id.  

A 50 percent evaluation is assigned where there is occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  Id.  

A 70 percent rating is assigned where there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  Id.  

A 100 percent rating is assigned in cases of total occupational 
and social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  Id.  

As detailed above, the record at the time of the Veteran's death 
in October 2004 reveals that he had experienced both psychiatric 
and neurological symptomatology since approximately 2001.  
However, according to neuropsychological testing accomplished in 
October 2003, the Veteran's symptoms were most likely 
attributable to Alzheimer's disease, a disability for which the 
Veteran was never service-connected.    

The clinical notes from the Tuskegee VAMC long-term care facility 
do not contain any references to PTSD, although the appellant 
provided a private diagnosis of PTSD to the Veteran's VA 
physician, who added "PTSD by history" to the Veteran's problem 
list in October 2004, less than two weeks before the Veteran's 
death and after his claim for service connection for PTSD had 
been filed.  

There are two private opinions of record from July 2004, which 
indicate that the Veteran had PTSD prior to his death; however, 
complete copies of these physicians' treatment records were not 
made part of the file prior to the Veteran's death.  The July 
2004 letters indicate that the Veteran had only occasional 
outbursts of aggressive behavior that was seemingly very opposed 
to his usual behavior, and it was noted that the Veteran had 
experienced rare outbursts before his dementia manifested itself 
as well.  The doctors both stated that they felt the Veteran's 
occasional outbursts were a manifestation of PTSD.

Two VA opinions were received in July 2005, both of which found 
that the Veteran had PTSD, but neither of them commented on the 
level of occupational and social impairment caused by the 
disorder; and both were procured after the Veteran's death and 
therefore are not applicable to the accrued benefits portion of 
this claim.  

On review, the Board finds that a disability rating in excess of 
10 percent is not warranted for PTSD for accrued benefits 
purposes.  At the time of the Veteran's death, the evidence of 
record tends to show that the Veteran's decrease in cognitive 
function, dementia, memory loss, loosening of thought processes, 
paranoia, and agitation were attributable to or secondary to his 
diagnosed Alzheimer's disease.

There is no doubt that the Veteran was mentally impaired in the 
years leading to his death; however, none of the VA clinicians 
who treated the Veteran in the year prior to his death found that 
his symptoms were attributable to PTSD.  In fact, 
neuropsychological testing in October 2003 found that the Veteran 
suffered from Alzheimer's disease and generally related the 
dementia related symptoms to that.  PTSD was not mentioned as a 
possible diagnosis.  

The Veteran was diagnosed with PTSD in medical opinions received 
from two private physicians, but neither of these letters stated 
that the Veteran's PTSD was manifested by such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) or that the symptoms 
of his PTSD caused occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks.  Rather, these 
letters described only occasional aggressive behavior.  

Neither letter found that the Veteran was occupationally or 
socially impaired as a result of PTSD symptomatology.  

The limited evidence that was of record at the time of the 
Veteran's death simply does not show that the Veteran's PTSD 
caused occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, or mild memory loss (such as forgetting 
names, directions, recent events).  Similarly the evidence did 
not establish the criteria for a rating in excess of 30 percent 
for PTSD either.  

The appellant has argued that the Veteran was in inpatient care 
in the VA system, because he was a danger to himself and others, 
which she attributes to the Veteran's PTSD.  However, the medical 
evidence of record at the time of the Veteran's death simply does 
not show that the Veteran's PTSD was responsible for his erratic 
behavior.

Accordingly, the evidence is against a finding that the Veteran's 
PTSD symptomatology resulted in occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
due to such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep impairment, 
and mild memory loss, or symptoms on par with these criteria, 
such as to warrant the next available schedular rating of 30 
percent under the applicable rating criteria.   Thus, entitlement 
to a disability rating in excess of 10 percent for PTSD for 
accrued benefits purposes is not warranted.  38 C.F.R.  § 4.130, 
DC 9411.


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to an initial disability rating in excess of 10 
percent for post-traumatic stress disorder (PTSD), for accrued 
benefits purposes, is denied.  


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


